                                           Case 2:21-cv-01638-DMC Document 4 Filed 09/10/21 Page 1 of 1



                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DENNIS THOMAS,
                                   7                                                           Case No. 21-cv-05352-DMR (PR)
                                                         Plaintiff,
                                   8
                                                    v.                                         ORDER OF TRANSFER
                                   9
                                         CORRECTIONAL OFFICER
                                  10     HERNADZ, et al.,
                                  11                     Defendants.

                                  12          Plaintiff, a state prisoner, has filed a pro se civil rights action pursuant to 42 U.S.C. § 1983.
Northern District of California
 United States District Court




                                  13   This case has been assigned to the undersigned Magistrate Judge.1 Dkt. 2. Plaintiff has not filed a
                                  14   completed in forma pauperis application.
                                  15          The acts complained of occurred at High Desert State Prison in Susanville, California,
                                  16   which is located in the Eastern District of California, and it appears that Defendants reside in that
                                  17   district. Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C.
                                  18   § 1391(b).
                                  19          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is
                                  20   TRANSFERRED to the Eastern District of the United States District Court of California.2 The
                                  21   Clerk of the Court shall transfer the case forthwith.
                                  22          IT IS SO ORDERED.
                                  23   Dated: September 10, 2021                        ______________________________________
                                                                                        DONNA M. RYU
                                  24                                                    United States Magistrate Judge
                                  25

                                  26          1
                                                To date, Plaintiff has not yet returned the form indicating whether he consents to or
                                  27   declines magistrate judge jurisdiction in this action.
                                              2
                                  28             Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                       jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
